ORDER

PER CURIAM:
AND NOW, this 13th day of September, 1994, upon consideration of the Report and Recommendations of the Disciplinary Board dated August 17, 1994, it is hereby
ORDERED that Harold E. Krauss be and he is suspended from the Bar of this Commonwealth for a period of three (3) years and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the, Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
CAPPY, J., dissents and would suspend respondent for two years in accordance with the Recommendation of the Disciplinary Board.
MONTEMURO, J., is sitting by designation as Senior Justice pursuant to Judicial Assignment Docket No. 94 R1801, due to the unavailability of ROLF LARSEN, J., see No. 127 Judicial Administration Docket No. 1, filed October 28, 1993.